Citation Nr: 0201328	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  97-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
dermatophytosis (tinea versicolor).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision by the Reno, Nevada RO that granted service 
connection for dermatophytosis (tinea versicolor), evaluated 
as noncompensable from February 28, 1996.  By rating decision 
dated in December 1996, the rating for dermatophytosis (tinea 
versicolor) was increased from 0 percent to 30 percent, 
effective February 28, 1996.  Thereafter, the veteran 
continued his appeal.

In January 1999, a videoconference hearing was conducted by 
the undersigned Board Member.  A transcript of this hearing 
is of record.

This case was before the Board in April 1999 when it was 
remanded for additional development.  In December 2000, the 
Board issued a decision that denied the veteran's claim for a 
rating in excess of 30 percent for dermatophytosis (tinea 
versicolor).  The veteran, in turn, appealed to the United 
States Court of Appeals for Veterans Claims (Court).

On May 15, 2001 the Court issued an order that vacated the 
Board's December 2000 decision and remanded the matter to the 
Board for further proceedings consistent with the order.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  The veteran's service-connected dermatophytosis (tinea 
versicolor) is productive of disability that does not exceed 
that of eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the veteran's service-connected dermatophytosis 
(tinea versicolor) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1954 to August 
1957.  A review of his service medical records reveals that 
the veteran was seen in October 1955 complaining of a long 
history of athlete's foot complicated by blisters; diagnosis 
was blisters and dermatophytosis of both feet.  A June 1957 
medical examination report reflects a diagnosis of tinea 
versicolor on the trunk.

An April 1976 medical certificate and history from the 
Chicago VA Medical Center (VAMC) notes a diagnosis of tinea 
versicolor.

In February 1996, the veteran submitted a claim for service 
connection for a skin disorder.

In June 1996, the Long Beach, California VAMC notified the RO 
that they had no treatment records for the veteran on file.

In a June 1996 decision, the RO granted service connection 
for dermatophytosis (tinea versicolor) and assigned a 
noncompensable evaluation from February 28, 1996.  The 
veteran appealed.

In his July 1996 notice of disagreement, the veteran stated 
that his rash covered "over 60%" of his body, including his 
head, arms, between his legs and the sides of his body.  He 
said that having the rash was "very stressful" because it 
itched all of the time.  He also reported that his medication 
was not helpful in controlling the problem.

A July 1996 VA skin examination report notes the veteran's 
history of a skin rash, diagnosed as tinea versicolor, that 
began during his active duty.  The veteran reported that he 
was prescribed triamcinolone cream but that this did not help 
his condition.  He stated that the rash became worse in the 
summer.  The veteran complained that his rash was severely 
pruritic, especially on his scalp.  Objective findings 
included maculopapular scaly rash over the torso, neck, 
scalp, scrotal and crural areas.  Diagnosis was tinea 
versicolor, active.

In a December 1996 decision, the RO increased the evaluation 
for the veteran's dermatophytosis (tinea versicolor) from 0 
percent to 30 percent, effective February 28, 1996.  
Thereafter, the veteran continued his appeal.

In a January 1998 statement, the veteran indicated that he 
had a rash "over 75% of [his] body" for 36 years.  He said 
that he itched almost every day and night.  He related that 
he was very uncomfortable and that the rash was spreading.

During a January 1998 personal hearing, the veteran testified 
that his rash extended down his leg to his feet.  He stated 
that he treated himself with medication that only cooled the 
rash; he received no ongoing medical treatment for his skin 
condition, with the exception of prescriptions for pills from 
the VA.  The veteran related that the rash was worse in the 
summertime, when it resulted in scaling, scratching and 
flaking.

A January 1998 VA skin examination report notes the veteran's 
complaints of a very itchy rash, with hair loss.  He stated 
that his rash, with associated itching and dryness, had been 
bothering him since 1957.  Physical examination revealed 
scalp, crown and frontal scalp alopecia with diffuse thinning 
hair.  Mild diffuse scaling was noted on the arms, trunk and 
legs.  The diagnostic impression included dermatitis 
(etiology unknown), seborrheic dermatitis and male pattern 
alopecia.

Color photographs taken in February 1998 reflect an extensive 
rash with areas of redness on the scalp, chest, abdomen, 
back, arms, elbows, groin, buttocks and the backs of the 
veteran's legs.

An April 1998 treatment record from the Las Vegas VA 
outpatient clinic notes that the veteran was seen complaining 
of a rash that itched in the summer and at night.  He 
reported a history of a rash "under the skin" that came and 
went.  Physical examination of the veteran's arms revealed no 
active skin disease.  However, it was noted that he recently 
underwent open heart surgery and was in "no shape" to undress 
for further examination.  An outpatient treatment record from 
later that month reflects a diagnosis of chronic atopic 
dermatitis, generalized, not severe.  No infection was shown.

A June 1998 VA outpatient treatment record reflects a 
diagnosis of subacute neurodermatitis, generalized, for many 
years.  It was noted that the veteran was using a topical 
cream, which controlled the disorder.  The examiner remarked 
that his skin condition was chronic and unremitting.

A September 1998 VA outpatient treatment record notes the 
veteran's history of chronic neurodermatitis for 22 years.  
The examiner related that there was very little to see on 
examination.  It was noted that the veteran had seen many, 
many physicians for his condition.

During a January 1999 videoconference hearing, the veteran 
testified that his skin rash was manifested by constant 
itching, especially at night and when the weather was hot.  
The veteran noted that the hot climate where he was living 
made his rash worse.  He stated that he visited the VA 
outpatient treatment clinic every month for medication for 
his skin condition.  He further stated that the medication 
only controlled his symptoms temporarily and did not offer 
complete relief.

VA medical records dated from May 1999 to December 1999 show 
that the veteran continued to receive treatment for a skin 
disorder.  In a May 1999 outpatient treatment record, the 
examiner noted that no evidence of a fungal infection was 
shown.  The examiner indicated that physical examination 
revealed a mild dermatitis of the trunk and extremities.  A 
July 1999 outpatient treatment record notes the veteran's 
ongoing complaints of itching due to his skin disorder.  An 
October 1999 outpatient treatment record reflects that the 
veteran's 40-year history of neurodermatitis was a chronic 
and non-curable disorder.  A December 1999 VA record shows 
that the veteran was seen with a chronic eczema eruption of 
42 years duration.  It was noted that such had never been 
biopsied; however, the clinical appearance and history 
suggested atopic eczema.  The examiner expressed doubt that 
the veteran's skin condition included Sezary's or mycosis 
syndromes.

During a VA advanced dermatology examination in July 2000, 
the veteran related that his skin condition had continued to 
worsen over the years since it first appeared during active 
duty in 1956.  He stated that his current treatment, Mycelex 
cream, was ineffective.  The veteran reported a great deal of 
itching and discomfort, particularly at night, with "sores" 
all over his body.  Examination of the skin revealed dryness, 
excoriation of the legs with screen xerosis, darkened 
hyperpigmentation of the skin of the groin and lower abdomen 
with scaly changes on the abdomen, chest and back, with a lot 
of excoriations on the back.  The scalp was dry and scaly.  
The feet were dry and scaly.  In addition, the veteran 
reported an unusual odor in the feet and groin.  Considerable 
scaling of the skin and some erosions around the scrotal area 
were noted.  The veteran stated that when he scratches all 
night he becomes upset; this causes interpersonal stress 
between him and his wife.  Diagnosis was eczematous 
dermatitis and tinea cruris.  The veteran declined to take 
additional pictures and indicated that there was sufficient 
photographic evidence of his skin condition in the file.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  See Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

The Court's May 2001 Order essentially directed that the 
Board consider the veteran's claim in light of the duties 
imposed by the Act.  (Parenthetically, the Board also notes 
that, subsequent to the Court's April 6, 2001 order, 
pertinent regulations (which implement the Act but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Except as otherwise provided, those 
regulations also are effective November 9, 2000.  Id.).

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law and implementing regulations.  Nonetheless, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without first remanding it to the RO, as the 
requirements of such authority have, essentially, been 
satisfied.  In this regard, the Board notes that as evidenced 
by the October 1997 statement of the case, and the July 1998 
and September 2000 supplemental statements of the case, the 
veteran has been given notice of the pertinent laws and 
regulations governing his claim and the reasons for the 
denial of his claim.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim; in fact, it 
appears that all existing evidence identified by the veteran 
as relative to this claim has been obtained and associated 
with the claims folder.  Moreover, the veteran has undergone 
VA examinations in connection with the claim, has testified 
at hearings as to his claim, and there is no indication that 
there is additional, existing evidence outstanding that is 
necessary for a fair adjudication of the issue on appeal.  
Hence, adjudication of the above-referenced issue, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Under 38 C.F.R. Part 4, Diagnostic Code 7813, dermatophytosis 
is to be rated as eczema in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 7806.  Under Diagnostic Code 7806, a 
noncompensable evaluation is warranted when there is slight, 
if any, exfoliation, exudation, or itching on a non-exposed 
surface or small area.  A 10 percent evaluation requires 
exfoliation, exudation, or itching on an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

After reviewing the record, it is the judgment of the Board 
that the veteran's current evaluation of 30 percent fully 
contemplates the level of disability due to his service-
connected skin disability.  The VA examination in July 1996 
revealed a maculopapular scaly rash over the torso, neck, 
scalp, scrotal and crural areas.  The VA examination in 
January 1998 revealed scalp and crown alopecia, as well as 
mild diffuse scaling on the arms, trunk and legs.  The 
veteran complained that the lesions were itchy and dry.  The 
VA examination in July 2000 revealed dryness, excoriation on 
the legs and back, hyperpigmentation of the groin and lower 
abdomen, and scaly changes on the scalp, feet, abdomen, 
scrotal area, chest and back.  The veteran complained of a 
great deal of itching and discomfort associated with his skin 
disorder.  He also stated that scratching caused him to 
become upset, which in turn caused stress in his relationship 
with his wife.  These examination reports (as well as the 
other medical evidence of record), while noting constant 
itching and extensive lesions, fail to disclose objective 
evidence of ulceration, extensive exfoliation or crusting.  
The Board notes that no examiner has described the veteran's 
service-connected skin disorder, located mainly on the parts 
of the body normally covered by clothing, as exceptionally 
repugnant.  Further, while the veteran has complained of 
feeling upset when scratching, the evidence does not show any 
objective findings or diagnoses of systemic or nervous 
manifestations attributable to dermatophytosis (tinea 
versicolor).  In addition, while it is recognized that the 
veteran may undergo periods when the skin condition is more 
active, the currently assigned rating already contemplates 
constant exudation or itching.  Thus, this would not provide 
a basis an evaluation in excess of 30 percent.

Finally, the Board also has considered whether the veteran is 
entitled to a "staged" rating for his service-connected skin 
disorder, as prescribed by Fenderson.  However, the rating 
described above reflects the greatest degree of disability 
shown by the record; thus, a staged rating is not for 
application. 


ORDER

Entitlement to a rating in excess of 30 percent for 
dermatophytosis (tinea versicolor) is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

